COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Jim Kelly, Karl Baldwin, and Wood Master Homes v. Karen
                            Tracy

Appellate case number:      01-18-00913-CV

Trial court case number:    1091620

Trial court:                County Civil Court at Law No. 1 of Harris County

        Appellee’s counsel, E. F. Mano DeAyala and Andrew C. Wright, have filed a
motion to withdraw as appellate counsel, explaining that appellee, Karen Tracy, passed
away pending this appeal and counsel is not authorized to proceed with representation of
appellee’s estate. Appellants, Jim Kelly, Karl Baldwin, and Wood Master Homes, filed a
response opposing appellee’s counsel’s withdrawal before a personal representative of
appellee’s estate is appointed and substituted in this appeal. The parties have indicated that
appellee’s state is in probate but no personal representative has yet been appointed. Texas
Rule of Appellate Procedure 6.5 authorizes a court to permit an attorney to withdraw from
representation of a client on appropriate terms and conditions. TEX. R. APP. P. 6.5.
Accordingly, the Court denies appellee’s motion to withdraw without prejudice to refiling
after the terms and conditions set out below are met.
        The Court abates this appeal and remands to the trial court to hold a hearing, within
60 days of the date of this order, to determine whether any heir or personal representative
can substitute for appellee in this appeal, and whether the heir or representative wishes to
file a brief. See TEX. R. CIV. P. 151, 152, 154; Casillas v. Cano, 79 S.W.3d 587, 591 (Tex.
App.—Corpus Christi–Edinburg 2002, no pet.). The trial court may extend the time to hold
a hearing on any party’s motion.
        We order the county clerk to file a supplemental clerk’s record, and the court
reporter to file a supplemental reporter’s record, if any, within 15 days of the date of the
hearing. We further order the parties to file a joint status update in 60 days of the date of
this order and every 30 days thereafter. This appeal is abated, treated as a closed case, and
removed from the Court’s active docket. The appeal will remain abated until the
supplemental records are filed. Any party may file a motion to reinstate the appeal at any
time, or the Court may reinstate the appeal on its own motion. Any party may file a motion
to continue abatement.
      It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: __December 17, 2019__




                                             2